Citation Nr: 9935313	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  97-11 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, 
Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred pursuant to treatment accorded the 
veteran in May 1996 at Neshoba (Mississippi) County Hospital 
and Jeff Anderson Regional Medical Center (Meridian, 
Mississippi).

(The issue of entitlement to an effective date earlier than 
July 31, 1996, for the assignment of a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities is the subject of a 
separate appellate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from March 1952 to February 
1956.  Service records show that he also had more than three 
years and three months of prior service.

This claim first came before the Board of Veterans' Appeals 
(Board) from an August 1996 letter from the Department of 
Veterans Affairs (VA) Medical Center in Jackson, Mississippi, 
wherein entitlement to payment or reimbursement of 
unauthorized medical expenses was denied.  In a decision 
rendered by the Board in October 1998, the Board held, inter 
alia, that the question of such payment or reimbursement was 
to be remanded to VA's Jackson, Mississippi, Regional Office 
(RO) for resolution in accordance with the assignment of an 
effective date for the Board's grant of a total rating based 
on individual unemployability.  The RO assigned an effective 
date of July 31, 1996, for the award of those benefits, a 
determination for which a Notice of Disagreement (NOD) has 
been received.  The case is again before the Board for 
appellate review.

A personal hearing was held before the undersigned Acting 
Member of the Board, by means of video teleconferencing, in 
May 1998. 


REMAND

As the Board has previously indicating, the presence of a 
total rating based on individual unemployability due to 
service-connected disabilities is one of the bases 

upon which payment or reimbursement of unauthorized medical 
expenses can be predicated.  The effective date assigned for 
a total rating is, therefore, inextricably intertwined with 
the question of payment or reimbursement of unauthorized 
medical expenses.  In the instant case, the veteran, through 
his representative, has indicated timely disagreement with 
the RO's determination that July 31, 1996, is the appropriate 
effective date for the total rating granted by the Board in 
October 1998.  The Board is of the opinion that due process 
concerns require that VA adjudication of his claim for 
payment or reimbursement of unauthorized medical expenses be 
deferred pending resolution by the RO of his effective date 
claim.

Accordingly, this case is REMANDED for the following:

1.  The Jackson VA Medical Center should 
defer further adjudication of the 
veteran's claim for payment or 
reimbursement of unauthorized medical 
expenses incurred pursuant to treatment 
accorded him in May 1996 at Neshoba 
County Hospital and Jeff Anderson 
Regional Medical Center, pending action 
by the RO in accordance with the NOD 
submitted with regard to the issue of 
entitlement to an effective date earlier 
than July 31, 1996, for the award of a 
total rating based on individual 
unemployability due to service-connected 
disabilities.

2.  If, following action by the RO as to 
the question of an earlier effective 
date, the Jackson VA Medical Center still 
finds that denial of payment or 
reimbursement of unauthorized medical 
expenses is appropriate, the Medical 
Center should advise the veteran and his 
representative of that decision, and 
furnish them with a supplemental 
statement of the case to that effect.  
The case should then be returned to the 
Board for further 

review, in conjunction with action taken 
by the RO with regard to the veteran's 
claim for an earlier effective date for 
the award of a total rating based on 
unemployability.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran need take no action on this matter unless 
requested to do so.  The purpose of this REMAND is to ensure 
compliance with due process considerations.  No inferences 
should be drawn therefrom.

(The issue of entitlement to an effective date earlier than 
July 31, 1996, for the assignment of a total rating for 
compensation purposes based on individual unemployability is 
the subject of a separate appellate decision.)



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).







